Case 3:20-cv-04466-VC Document 45-3 Filed 11/05/20 Page 1 of 2




               EXHIBIT C
             Case 3:20-cv-04466-VC Document 45-3 Filed 11/05/20 Page 2 of 2
                                                                                              PROPERTY CHOICE


                                                                                                         X
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      NEW YORK - EXCLUSION OF LOSS
                        DUE TO VIRUS OR BACTERIA

This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART

A. The exclusion set forth in Paragraph B. applies to           However, this exclusion does not apply to loss or
   all coverage under all forms and endorsements                damage caused by or resulting from "fungus", wet
   that comprise this Coverage Part, including but not          rot or dry rot. Such loss or damage is addressed in
   limited to forms or endorsements that cover                  a separate exclusion in this Coverage Part.
   property damage to buildings or personal property        C. The terms of the exclusion in Paragraph 8., or the
   and forms or endorsements that cover business               inapplicability of this exclusion to a particular loss,
   income, extra expense or action of civil authority.         do not serve to create coverage for any loss that
B. We will not pay for loss or damage caused by or             would otherwise be excluded under this Coverage
   resulting from any virus, bacterium or other                Part.
   microorganism that induces or is capable of
   inducing physical distress, illness or disease.




Form PC 35 3110 14                                                                                       Page 1 of 1
                                              © 2014, The Hartford
                                                  HFIC00053
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
